Citation Nr: 0803587	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-14 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the apportionment of the veteran's compensation 
benefits for the support of the veteran's dependent school-
age child was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to 
December 1975 and from March 1977 to October 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that allowed an apportionment of the 
veteran's compensation benefits to his dependent school-age 
child.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and the claimant if further action is required.


REMAND

A simultaneously contested claim exists when the allowance of 
one claim results in the disallowance of another claim 
involving the same benefit, or when the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant.  38 C.F.R. § 20.3(p).  The simultaneously contested 
claim at hand involves the propriety of VA's granting an 
apportionment of the veteran's compensation benefits to the 
veteran's dependent school child.

In August 2002, an apportionment claim was brought on behalf 
of the veteran's dependent son.  Both the claimant and the 
veteran were notified of the information they needed to 
submit in order for the apportionment claim to be decided.  
In March 2003, the apportionment request was granted and both 
parties were notified of the decision.  The veteran filed a 
notice of disagreement with this decision in September 2004.  
He was issued a statement of the case in August 2005, and he 
filed a substantive appeal in September 2005.  

In a simultaneously contested claim, the appellant must 
submit a notice of disagreement within 60 days from the date 
that the agency mails notice of the determination.  38 
U.S.C.A. § 7105A(a); 38 C.F.R. § 20.501(a).  In the case at 
hand, the veteran submitted his notice of disagreement 
approximately 18 months after he was notified of the 
apportionment grant in March 2003.  However, the issue of 
whether the veteran filed a timely notice of disagreement was 
not addressed in the statement of the case, nor was it 
otherwise raised by the RO in any other communication with 
the veteran.  

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.

VA's General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a notice of disagreement or a 
substantive appeal, and may dismiss an appeal in the absence 
of a timely filed notice of disagreement or substantive 
appeal.  Under such circumstances, however, the General 
Counsel indicated that the appellant should be first afforded 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99.  

Therefore, where the veteran's notice of disagreement appears 
not to have been filed in a timely manner, and the issue of 
timeliness has not yet been addressed by the RO, the proper 
course is for the Board to remand the matter to the RO to 
allow the veteran to submit evidence and argument on the 
question.  

The Board further notes that the special procedural 
regulations that are applicable to simultaneously contested 
claims have not been satisfied in the case at hand.  See 38 
U.S.C.A. § 7105A (West 2002); 38 C.F.R. § 19.100, 19.101, 
19.102, 20.713(a) (2006).

Under applicable criteria, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  38 
C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  38 
C.F.R. § 19.102.

In the case at hand, the claimant has received no notice of 
the veteran's disagreement with the March 2003 apportionment 
decision.  There is no evidence that the claimant received a 
copy of the August 2005 statement of the case or that he was 
furnished with a copy of the veteran's substantive appeal.  
Therefore, on remand, VA should provide the claimant with 
proper notice of the veteran's disagreement with the 
apportionment decision, a statement of the case, a copy of 
the veteran's substantive appeal, and a supplemental 
statement of the case explaining the reasons and bases for 
any subsequent VA decision.  

Accordingly, the case is REMANDED for the following action:

The RO must ensure compliance with the 
contested claims procedures applicable to 
matters involving two competing parties.  
See 38 C.F.R. §§ 19.100 - 19.102, 20.500 - 
20.504 (2007).   In so doing, the RO 
should notify both the veteran and the 
claimant that this is a contested claim, 
and that an allowance of the veteran's 
appeal could result in a loss of benefits 
for the claimant.

Such notice should specifically provide 
the claimant with the information and 
evidence to which he was previously 
entitled under the regulations noted 
above.  Namely, the claimant should be 
provided with the information contained in 
the veteran's notice of disagreement, the 
information from the statement of the case 
that is pertinent to the appeal, and the 
information contained in the veteran's 
substantive appeal.  Both the veteran and 
the claimant should also be provided with 
a supplemental statement of the case 
detailing the issue of whether the 
veteran's notice of disagreement was 
timely.

The appellant and the claimant have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

